          Case 3:19-cv-08250-DJH Document 11 Filed 11/18/19 Page 1 of 2




 1   Bernard R. Mazaheri
 2   Mazaheri & Mazaheri
     325 Shelby Street
 3   Frankfort, Kentucky 40601
 4   Arizona Bar Number 034891
 5   Email - bernie@thelaborfirm.com
     Tel – (602) 529-4935
 6
 7   Attorney for Plaintiff
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
10                               FOR THE DISTRICT OF ARIZONA
11
     Christina Arrington, individually &          No. 3:19-cv-8250-DJH
12
     on behalf of all similarly situated,
13
14            Plaintiff(s),                       NOTICE OF DISMISSAL
15
     v.
16
17   Rainwater LLC,
18
              Defendant.
19
20
21
                                   DATED this 18th day of November, 2019
22
23                                            /s/ Bernard R. Mazaheri
24                                            Bernard R. Mazaheri
                                              Attorney for Plaintiff Arrington
25
26
27
28
       Case 3:19-cv-08250-DJH Document 11 Filed 11/18/19 Page 2 of 2




 1         The named Plaintiff, Christina Arrington, pursuant to Federal Rule of Civil
 2
     Procedure 41(a)(1)(A)(i) notifies the Honorable Court of voluntarily dismissing
 3
 4   her action.
 5
           Respectfully submitted this 18th day of November, 2019.
 6
 7                                        /s/ Bernard R. Mazaheri
 8                                        Bernard R. Mazaheri
                                          Mazaheri & Mazaheri
 9
                                          325 Shelby Street
10                                        Frankfort, Kentucky 40601
11                                        Arizona Bar Number 034891
                                          Email - bernie@thelaborfirm.com
12
                                          Tel – (602) 529-4935
13                                        Attorney for Plaintiff Arrington
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
